UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 0-26068 ACACIA RESEARCH CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 95-4405754 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Newport Center Drive, Newport Beach, California 92660 (Address of principal executive offices) (949) 480-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smallerreportingcompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of July 28, 2010, 34,422,801 shares of the registrant’s common stock, $0.001 par value, were issued and outstanding. ACACIA RESEARCH CORPORATION Table of Contents Part I.Financial Information Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 (Unaudited) 1 Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2010 and 2009 (Unaudited) 2 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II.Other Information 22 Item 6. Exhibits 22 Signatures 23 Exhibit Index 24 i PART I.FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS ACACIA RESEARCH CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share information) (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Patents, net of accumulated amortization Investments - noncurrent Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Royalties and contingent legal fees payable Deferred revenues - Total current liabilities Other liabilities Total liabilities Commitments and contingencies (Note 5) Stockholders' equity: Preferred stock, par value $0.001 per share; 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, par value $0.001 per share; 100,000,000 shares authorized; 34,263,201 and31,912,066 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively 34 32 Additional paid-in capital Accumulated deficit ) ) Total Acacia Research Corporation stockholders' equity Noncontrolling interests in operating subsidiary 1 Total stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share information) (Unaudited) Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Revenues $ Operating costs and expenses: Cost of revenues: Inventor royalties Contingent legal fees Litigation and licensing expenses - patents Amortization of patents Marketing, general and administrative expenses (including non-cash stock compensation expense of $2,064 and $3,959 for the three and six months ended June 30, 2010, respectively and $2,181 and $4,101 for the three and six months ended June 30, 2009, respectively) Research, consulting and other expenses - business development Total operating costs and expenses Operating income (loss) Other income: Interest income 20 47 39 99 Gain on foreign currency translation - - - Gain on investments - - - 34 Total other income 20 47 39 Income (loss) from operations before benefit (provision) for income taxes ) ) ) Benefit (provision) for income taxes 13 ) ) ) Net income (loss) including noncontrolling interests in operating subsidiary ) ) ) Net (income) loss attributable to noncontrolling interests in operating subsidiary ) ) ) Net income (loss) attributable to Acacia Research Corporation $ ) $ ) $ $ ) Net income (loss) per common share attributable to Acacia Research Corporation: Basic income (loss) per share $ ) $ ) $ $ ) Diluted income (loss) per share $ ) $ ) $ $ ) Weighted average number of shares outstanding, basic Weighted average number of shares outstanding, diluted The accompanying notes are an integral part of these consolidated financial statements. 2 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, 2010 June 30, 2009 Cash flows from operating activities: Net income (loss) including noncontrolling interests in operating subsidiary $ $ ) Adjustments to reconcile net income (loss) including noncontrolling interests in operating subsidiary to net cash provided by operating activities: Depreciation and amortization Non-cash stock compensation Loss on investments - ) Changes in assets and liabilities: Accounts receivable Prepaid expenses and other assets ) ) Accounts payable and accrued expenses Royalties and contingent legal fees payable ) ) Deferred revenues ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Sale of available-for-sale investments - Patent acquisition costs ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Distributions to noncontrolling interests in operating subsidiary ) - Repurchased restricted common stock - ) Proceeds from the exercise of stock options - Net cash provided by (used in) financing activities ) Increase in cash and cash equivalents Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Description of Business. As used herein, “Acacia” and the “Company” refer to Acacia Research Corporation and/or its wholly and majority-owned operating subsidiaries. All intellectual property acquisition, development, licensing and enforcement activities are conducted solely by certain of Acacia’s wholly and majority-owned operating subsidiaries. Acacia’s operating subsidiaries acquire, develop, license and otherwise enforce patented technologies.Acacia’s operating subsidiaries generate revenues and related cash flows from the granting of intellectual property rights for the use of, or pertaining to, patented technologies that such operating subsidiaries own or control.Acacia’s operating subsidiaries assist patent owners with the prosecution and development of their patent portfolios, the protection of their patented technologies from unauthorized use, the generation of revenue from users of their patented technologies and, if necessary, the enforcement against unauthorized users of their patented technologies. Currently, on a consolidated basis, Acacia’s operating subsidiaries own or control the rights to over 150 patent portfolios, which include U.S. patents and certain foreign counterparts, covering technologies used in a wide variety of industries. Basis of Presentation.The accompanying consolidated financial statements include the accounts of Acacia and its wholly and majority-owned subsidiaries.Intercompany transactions and balances have been eliminated in consolidation. Noncontrolling interests in Acacia’s majority-owned operating subsidiary are separately presented as a component of stockholders’ equity on the consolidated statement of financial position.Consolidated net income or loss is adjusted to include the net income or loss attributed to the noncontrolling interests in the majority-owned operating subsidiary in the consolidated statement of operations.Refer to accompanying consolidated financial statements for related balances, if any, for the periods presented.There were no net assets attributable to noncontrolling interests at January 1, 2009. The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, certain information and footnotes required by accounting principles generally accepted in the United States of America in annual financial statements have been omitted or condensed in accordance with quarterly reporting requirements of the Securities and Exchange Commission (“SEC”).These interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2009, as reported by Acacia in its Annual Report on Form 10-K.The year-end consolidated balance sheet data was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. The consolidated financial statements of Acacia include all adjustments of a normal recurring nature which, in the opinion of management, are necessary for a fair statement of Acacia’s financial position as of June 30, 2010, and results of its operations and its cash flows for the interim periods presented.The results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of the results to be expected for the entire fiscal year. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Change in Accounting Policy for Term Agreements.Certain revenue agreements provide for the payment of a minimum upfront fee at the inception of each contractual term in consideration for the respective intellectual property rights granted, hereinafter referred to as “term agreements.”Effective October 1, 2009, the Company elected to change its method of accounting for its term agreements to recognize revenue when delivery of the intellectual property rights and all other arrangement deliverables has substantially occurred, which is typically at the time of execution of the related term agreement, or upon receipt of the applicable minimum upfront renewal payment, and when all other revenue recognition criteria, as described below, have been met.Prior to the change in method of accounting, fees for term agreements were deferred and amortized to revenue on a straight-line basis over the applicable contractual term. 4 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The effect of the change in accounting policy on Acacia’s previously reported consolidated financial statement line items for the three and six months ended June 30, 2009 was as follows (in thousands, except per share data): Three Months EndedJune 30, 2009 Six Months EndedJune 30, 2009 Effect of Effect of As Reported As Adjusted Change As Reported As Adjusted Change Revenues $ $ $ ) $ $ $ Inventor royalties ) Contingent legal fees ) Operating loss ) Net loss attributable to Acacia Research Corporation ) Basic and diluted loss per share ) Revenue Recognition.Revenue is recognized when (i) persuasive evidence of an arrangement exists, (ii) all obligations have been substantially performed pursuant to the terms of the agreement, (iii) amounts are fixed or determinable, and (iv) collectibility of amounts is reasonably assured. In general, revenue arrangements provide for the payment of contractually determined fees in consideration for the grant of certain intellectual property rights for patented technologies owned or controlled by Acacia’s operating subsidiaries.These rights typically include some combination of the following:(i) the grant of a non-exclusive, retroactive and future license to manufacture and/or sell products covered by patented technologies owned or controlled by Acacia’s operating subsidiaries, (ii) a covenant-not-to-sue, (iii) the release of the licensee from certain claims, and (iv) the dismissal of any pending litigation.The intellectual property rights granted may be perpetual in nature, extending until the expiration of the related patents, or can be granted for a defined, relatively short period of time, with the licensee possessing the right to renew the agreement at the end of each contractual term for an additional minimum upfront payment.Pursuant to the terms of these agreements, Acacia’s operating subsidiaries have no further obligation with respect to the grant of the non-exclusive retroactive and future licenses, covenants-not-to-sue, releases, and other deliverables, including no express or implied obligation on Acacia’s operating subsidiaries’ part to maintain or upgrade the technology, or provide future support or services.Generally, the agreements provide for the grant of the licenses, covenants-not-to-sue, releases, and other significant deliverables upon execution of the agreement, or upon receipt of the minimum upfront payment for term agreement renewals.As such, the earnings process is complete and revenue is recognized upon the execution of the agreement, when collectibility is reasonably assured, or upon receipt of the minimum upfront fee for term agreement renewals, and when all other revenue recognition criteria have been met. Cost of Revenues.Cost of revenues include the costs and expenses incurred in connection with Acacia’s patent licensing and enforcement activities, including inventor royalties paid to original patent owners, contingent legal fees paid to external patent counsel, other patent-related legal expenses paid to external patent counsel, licensing and enforcement related research, consulting and other expenses paid to third parties and the amortization of patent-related acquisition costs.These costs are included under the caption “Cost of revenues” in the accompanying consolidated statements of operations.Refer to Note 5 for additional information regarding inventor royalties expenses and contingent legal fee expenses. Reclassifications.Certain operating costs and expenses previously reported for the three and six months ended June 30, 2009 have been reclassified to conform with the current period presentation. Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Concentrations. Twolicensees individually accounted for 17% and 10% of revenues recognized during the three months ended June 30, 2010, and onelicensee individually accounted for 46% of revenues recognized during the six months ended June 30, 2010.Twolicensees individually accounted for 33% and 10% of revenues recognized during the three months ended June 30, 2009, and onelicensee individually accounted for 18% of revenues recognized during the six months ended June 30, 2009. Three licensees individually represented approximately 21%, 17% and 10% of accounts receivable at June 30, 2010. Two licensees represented approximately 78% and 10% of accounts receivable at December 31, 2009. 5 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Stock-Based Compensation. The compensation cost for all stock-based awards is measured at the grant date, based on the fair value of the award, and is recognized as an expense in the consolidated statements of operations, on a straight-line basis, over the employee’s requisite service period (generally the vesting period of the equity award) which is generally one to four years.The fair value of each option award is estimated on the date of grant using a Black-Scholes option valuation model.The fair value of restricted stock awards is determined by the product of the number of shares granted and the grant date market price of the underlying common stock.Stock-based compensation expense is recorded only for those awards expected to vest using an estimated forfeiture rate.Pre-vesting option forfeitures are estimated at the time of grant and are reflected in stock-based compensation expense recognized in the consolidated statements of operations. Fair Value Measurements.ASC Topic 820, “Fair Value Measurements and Disclosures” (“ASC Topic 820”), defines fair value as the price that would be received for an asset or the exit price that would be paid to transfer a liability in the principal or most advantageous market in an orderly transaction between market participants on the measurement date and also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs, where available.ASC Topic 820 established a three-level hierarchy of valuation techniques used to measure fair value, defined as follows: · Level 1 - Observable Inputs:Quoted prices in active markets for identical investments; · Level 2 - Pricing Models with Significant Observable Inputs:Other significant observable inputs, including quoted prices for similar investments, interest rates, credit risk, etc.; and · Level 3 - Unobservable Inputs:Significant unobservable inputs, including the entity’s own assumptions in determining the fair value of investments. ASC Topic 820 requires the use of observable market inputs (quoted market prices) when measuring fair value and requires a Level 1 quoted price to be used to measure fair value whenever possible.Refer to Note 6 to these consolidated financial statements for information on the estimation of fair value for auction rate securities held as of June 30, 2010. Impairment of Marketable Securities. Acacia reviews impairments associated with its investments in marketable securities, if any, to determine the classification of any impairment as “temporary” or “other-than-temporary.”For investments classified as available-for-sale, unrealized losses that are other than temporary are recognized in the consolidated statements of operations.An impairment is deemed other than temporary unless (a) Acacia has the ability and intent to hold an investment for a period of time sufficient for recovery of its carrying amount and (b) positive evidence indicating that the investment's carrying amount is recoverable within a reasonable period of time outweighs any evidence to the contrary. All available evidence, both positive and negative, is considered to determine whether, based on the weight of that evidence, the carrying amount of the investment is recoverable within a reasonable period of time. Any recovery in fair value is not recorded in earnings until the security is sold or otherwise disposed of.Refer to Note 6 to these consolidated financial statements for disclosures regarding investments in auction rate securities. Income Taxes.Income taxes are accounted for using an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in Acacia’s consolidated financial statements or consolidated tax returns. A valuation allowance is established to reduce deferred tax assets if all, or some portion, of such assets will more than likely not be realized. The tax provision for interim periods is determined using an estimate of Acacia’s annual effective tax rate, adjusted for discrete items, if any, that are taken into account in the relevant period. Each quarter Acacia updates its estimate of the annual effective tax rate, and if the estimated tax rate changes, a cumulative adjustment is made.The 2010 annual effective tax rate is estimated to be lower than the 35% U.S. federal statutory rate due primarily to the anticipated utilization of available net operating loss (“NOL”) carryforwards to reduce U.S. taxable income.For the three and six months ended June 30, 2010, the tax provision relates primarily to an estimate of state alternative minimum taxes and other state tax liabilities in jurisdictions where certain of Acacia’s operating subsidiaries file separate state tax returns.For the three and six months ended June 30, 2009, the tax provision relates primarily to state tax liabilities in jurisdictions where certain of Acacia’s operating subsidiaries file separate state tax returns. At December 31, 2009, Acacia had U.S. federal and state income tax NOLs totaling approximately $86,406,000 and $68,775,000, expiring between 2010 and 2029, and 2012 and 2019, respectively.Due to uncertainties surrounding Acacia’s ability to generate future taxable income to fully realize these assets, a full valuation allowance has been established to offset its estimated unutilized net deferred tax assets at each balance sheet date.Utilization of NOL credit carryforwards can be subject to a substantial annual limitation due to ownership change limitations that may have occurred or that could occur in the future, as required by Section 382 of the Internal Revenue Code of 1986, as amended, as well as similar state provisions.Currently, Acacia estimates that it will have sufficient NOL carryforwards to offset estimated taxable income, if any, for the periods presented. 6 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3.EARNINGS PER SHARE Earnings (Loss) Per Share.Basic income (loss) per share is computed based upon the weighted-average number of common shares outstanding, excluding unvested restricted stock.Diluted income (loss) per share is computed based upon the weighted-average number of common shares outstanding, including the dilutive effect of common stock equivalents outstanding during the periods.Potentially dilutive common stock equivalents primarily consist of employee stock options, unvested restricted stock, and restricted stock units (“Equity-based Incentive Awards”). Potentially dilutive common shares from Equity-based Incentive Awards are determined by applying the treasury stock method to the assumed exercise of outstanding employee stock options, and the assumed vesting of outstanding unvested restricted stock and restricted stock units.The following table presents the weighted-average number of common shares outstanding used in the calculation of basic and diluted income (loss) per share: Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Weighted-average common shares outstanding - basic Dilutive effect of Equity-based Incentive Awards - - - Weighted-average common shares outstanding - diluted Equity-based Incentive Awards excluded from the computation of diluted income (loss) per share because the effect of inclusion would have been anti-dilutive 4.PATENTS Acacia’s only identifiable intangible assets at June 30, 2010 and December 31, 2009, are patents and patent rights.Patent-related accumulated amortization totaled $27,846,000 and $25,807,000 as of June 30, 2010 and December 31, 2009, respectively. Acacia’s patents and patent rights have remaining estimated economic useful lives ranging from one to seven years.The weighted-average remaining estimated economic useful life of Acacia’s patents and patent rights is five years.Annual aggregate amortization expense is estimated to be $2,603,000 for the remainder of 2010, $4,260,000 in 2011, $2,734,000 in 2012, $2,438,000 in 2013 and $2,250,000 in 2014.For all periods presented, all acquired intangible assets were subject to amortization. For the six months ended June 30, 2010 and 2009, Acacia incurred patent / patent rights acquisition costs totaling $2,279,000 and $412,000, respectively.The patents and patent rights acquired have estimated economic useful lives of approximately one to seven years. During the three months ended June 30, 2010, as provided for in the underlying agreement, an Acacia operating subsidiary elected to terminate its rights to a patent portfolio, resulting in the acceleration of amortization expense for the patent related asset totaling $338,000. 5.COMMITMENTS AND CONTINGENCIES Inventor Royalties and Contingent Legal Expenses In connection with the acquisition of certain patents and patent rights, certain of Acacia’s operating subsidiaries executed related agreements which grant to the former owners of the respective patents or patent rights, the right to receive inventor royalties based on future net revenues (as defined in the respective agreements) generated as a result of licensing and otherwise enforcing the respective patents or patent portfolios.Inventor royalties paid pursuant to the agreements are expensed in the consolidated statements of operations in the period that the related revenues are recognized.In certain instances, pursuant to the terms of the underlying inventor agreements, costs paid by Acacia’s operating subsidiaries to acquire patents are recoverable from future net revenues.Patent acquisition costs that are recoverable from future net revenues are amortized over the estimated economic useful life of the related patents, or as the prepaid royalties are earned by the inventor, as appropriate, and the related expense is included in amortization expense in the consolidated statements of operations.Any unamortized patent acquisition costs recovered from net revenues are expensed in the period recovered, and included in amortization expense in the consolidated statements of operations. 7 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Acacia’s operating subsidiaries may retain the services of law firms that specialize in intellectual property licensing and enforcement and patent law in connection with their licensing and enforcement activities.These law firms may be retained on a contingent fee basis whereby such law firms are paid on a scaled percentage of any negotiated fees, settlements or judgments awarded based on how and when the fees, settlements or judgments are obtained.In instances where there are no recoveries from potential infringers, no contingent legal fees are paid; however, Acacia’s operating subsidiaries may be liable for certain out of pocket legal costs incurred pursuant to the underlying legal services agreement.Legal fees advanced by contingent law firms that are required to be paid in the event that no license recoveries are obtained are expensed as incurred and included in liabilities in the consolidated balance sheets. The economic terms of the inventor agreements, operating agreements and contingent legal fee arrangements associated with the patent portfolios owned or controlled by Acacia’s operating subsidiaries, if any, including royalty rates, contingent fee rates and other terms, vary across the patent portfolios owned or controlled by such operating subsidiaries.Inventor royalties, payments to noncontrolling interests and contingent legal fees expenses fluctuate period to period, based on the amount of revenues recognized each period, the terms and conditions of revenue agreements executed each period and the mix of specific patent portfolios with varying economic terms and obligations generating revenues each period. Inventor royalties, payments to noncontrolling interests and contingent legal fees expenses will continue to fluctuate and may continue to vary significantly period to period, based primarily on these factors. During the six months ended June 30, 2010, Acacia entered into a significant agreement with an unrelated party resolving pending patent matters that resulted in the grant of certain intellectual property rights and recognition of revenues, the majority of which were not subject to inventor royalty and contingent legal fee arrangements, as well as the grant of licenses from certain of Acacia’s operating subsidiaries and recognition of revenues that were subject to inventor royalties and contingent legal fee arrangements.Revenues recognized subject to inventor royalties and contingent legal fees are based on a determination by the respective operating subsidiaries. Patent Enforcement and Other Litigation Acacia is subject to claims, counterclaims and legal actions that arise in the ordinary course of business.Management believes that the ultimate liability with respect to these claims and legal actions, if any, will not have a material effect on Acacia’s consolidated financial position, results of operations or cash flows.Certain of Acacia’s operating subsidiaries are often required to engage in litigation to enforce their patents and patent rights.In connection with any of Acacia’s operating subsidiaries’ patent enforcement actions, it is possible that a defendant may request and/or a court may rule that an operating subsidiary has violated statutory authority, regulatory authority, federal rules, local court rules, or governing standards relating to the substantive or procedural aspects of such enforcement actions.In such event, a court may issue monetary sanctions against Acacia or its operating subsidiaries or award attorney’s fees and/or expenses to a defendant(s), which could be material, and if required to be paid by Acacia or its operating subsidiaries, could materially harm the Company’s operating results and financial position. Other Creative Internet Advertising Corporation (“CIAC”), an operating subsidiary of Acacia, received a $12.4 million final judgment stemming from its May 2009 trial verdict and corresponding $6.6 million damages award in its patent infringement lawsuit with Yahoo! Inc. In the final judgment, signed on February 1, 2010, the District Court for the Eastern District of Texas awarded enhanced damages for willful infringement of $4.5 million. The District Court also awarded prejudgment interest of $1.1 million, as well as supplemental damages, bringing the total award to approximately $12.4 million. In addition, the District Court’s final judgment awarded a post-verdict ongoing royalty rate of 23% for all of Yahoo’s IMVironments sales. Yahoo! Inc is appealing the verdict. During 2009, CIAC purchased a specific contingency insurance policy covering approximately $6.9 million of the final judgment, and in April 2010, increased the policy to cover the remaining balance of the final judgment. Under the policy, the insurer will, subject to all of the terms, conditions, and limitations of the underlying policy, indemnify CIAC for covered losses incurred as a result of a final adjudication entered in the underlying litigation (for example, as a result of a successful appeal by the defendant in the litigation) which results in a revised final judgment amount that is less than the $12.4 million final judgment covered under the policy. 6.FAIR VALUE MEASUREMENTS AND AUCTION RATE SECURITIES As of June 30, 2010, and December 31, 2009, Acacia held investment grade auction rate securities with a par value totaling $2,685,000. Acacia’s auction rate securities primarily consist of auction rate investments backed by student loans, issued under programs such as the Federal Family Education Loan Program.Auction rate securities are classified as available-for-sale securities and measured at fair value on a recurring basis using significant unobservable inputs (Level 3). Due to currentliquidity issues in the global credit and capital markets, these securities have continued to experience failed auctions since February 2008.In the event of a failed auction, the auction rate securities continue to pay interest at the maximum contractual rate in accordance with their terms; however, Acacia may not be able to access the par value of the invested funds until a future auction of these investments is successful, the security is called by the issuer, or a buyer is found outside of the auction process. 8 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) As a result of failed auctions, there are no reliable current observable market prices available for these auction rate securities for purposes of establishing fair market value as of June 30, 2010.As a result, the fair values of these securities are estimated utilizing an analysis of certain unobservable inputs and by reference to a discounted cash flow analysis as of June 30, 2010.These analyses considered, among other items, the underlying structure of each security, the collateral underlying the security investments, the creditworthiness of the counterparty, the present value of future principal and contractual interest payments discounted at rates considered to be reflective of current market conditions, consideration of the probabilities of default, continued auction failure, or repurchase or redemption at par for each period, and estimates of the time period over which liquidity related issues will be resolved.Observable market data for instruments with similar characteristics to Acacia’s auction rate securities was also considered when possible. Due to the estimate that the market for these student loan collateralized instruments may take in excess of twelve months to fully recover, Acacia has classified these investments as noncurrent in the accompanying consolidated balance sheets.Further, as a result of the analysis described above, Acacia recorded an other-than-temporary loss of $296,000 and $263,000 in the consolidated statements of operations for the years ended December 31, 2009 and December 31, 2008, respectively.As a result of partial redemptions at par on certain of these auction rate securities subsequent to June 30, 2008, Acacia recorded realized gains totaling $26,000, reflecting a partial recovery of the other-than-temporary loss originally recorded on these securities.As of June 30, 2010 and December 31, 2009, the net other-than-temporary loss on auction rate securities collateralized by student loan portfolios totaled $533,000. The following table presents the assets measured at fair value on a recurring basis using significant unobservable inputs (Level 3) for the interim periods presented (in thousands): Three Months Ended June 30, Six Months Ended June 30, Auction rate securities: Beginning balance as of April 1 and January 1, respectively $ Total gains (realized or unrealized): Recognized gains included in earnings - - - 34 Settlements - - - ) Ending balance as of June 30 $ 7.RECENT ACCOUNTING PRONOUNCEMENTS In October 2009, the FASB issued new accounting guidance which amends existing revenue recognition accounting pronouncements and provides accounting principles and application guidance on whether multiple deliverables exist, how the arrangement should be separated, and the consideration allocated.This guidance eliminates the requirement to establish the fair value of undelivered products and services and instead provides for separate revenue recognition based upon management’s estimate of the selling price for an undelivered item when there is no other means to determine the fair value of that undelivered item.Previous accounting principles required that the fair value of the undelivered item be the price of the item either sold in a separate transaction between unrelated third parties or the price charged for each item when the item is sold separately by the vendor. This was difficult to determine when the product was not individually sold because of its unique features. If the fair value of all of the elements in the arrangement was not determinable, then revenue was deferred until all of the items were delivered or fair value was determined.The accounting guidance will be applied prospectively and will become effective for the Company no later than January 1, 2011.Early adoption is allowed.Acacia elected to adopt this accounting guidance effective January 1, 2010.The adoption of this standard did not have an impact on Acacia’s financial position or results of operations. On January 1, 2010, Acacia adopted the provisions of a new accounting standard which provides amendments to previous guidance on the consolidation of variable interest entities.This standard clarifies the characteristics that identify a variable interest entity (“VIE”) and changes how a reporting entity identifies a primary beneficiary that would consolidate the VIE from a quantitative risk and rewards calculation to a qualitative approach based on which variable interest holder has a controlling financial interest and the ability to direct the most significant activities that impact the VIE’s economic performance.This standard requires the primary beneficiary assessment to be performed on a continuous basis.It also requires additional disclosures about an entity’s involvement with a VIE, restrictions on the VIE’s assets and liabilities that are included in the reporting entity’s condensed consolidated balance sheet, significant risk exposures due to the entity’s involvement with the VIE, and how its involvement with a VIE impacts the reporting entity’s condensed consolidated financial statements.The standard is effective for fiscal years beginning after November 15, 2009.The adoption of this standard did not have a material impact on Acacia’s financial position or results of operations. 9 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Statement You should read the following discussion and analysis in conjunction with the consolidated financial statements and related notes thereto contained in Part I, Item 1 of this Quarterly Report on Form 10-Q. The information contained in this Quarterly Report on Form 10-Q is not a complete description of our business or the risks associated with an investment in our common stock. We urge you to carefully review and consider the various disclosures made by us in this report and in our other reports filed with the Securities and Exchange Commission, or the SEC, including our Annual Report on Form 10-K for the year ended December 31, 2009, filed with the SEC on February 25, 2010, as amended on February 26, 2010. This Quarterly Report on Form 10-Q contains forward-looking statements that have been made pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 and concern matters that involve risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements set forth under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other sections of this Quarterly Report on Form 10-Q. Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “should,” “could,” “expect,” “plan,” “believe,” “estimate,” “anticipate,” “intend,” “predict,” “potential,” “continue,” or similar terms, variations of such terms or the negative of such terms, although not all forward-looking statements contain these terms. Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements. Such statements address future events and conditions concerning intellectual property acquisition and development, licensing and enforcement activities, capital expenditures, earnings, litigation, regulatory matters, markets for our services, liquidity and capital resources and accounting matters. Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in demand for our services, legislative, regulatory and competitive developments in markets in which we and our subsidiaries operate, results of litigation and other circumstances affecting anticipated revenues and costs. We expressly disclaim any intent, obligation or undertaking to update or revise any forward-looking statements contained herein to conform such statements to actual results or to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Readers are urged to carefully review and consider the various disclosures made by us, which attempt to advise interested parties of the risks, uncertainties, and other factors that affect our business, including without limitation the disclosures made under the captions “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Financial Statements” in this Quarterly Report on Form 10-Q and the audited consolidated financial statements and notes thereto and disclosures made under the captions “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Risk Factors” and“Financial Statements and Supplementary Data” included in our Annual Report on Form 10-K for the year ended December 31, 2009. General As used in this Quarterly Report on Form 10-Q, “we,” “us” and “our” refer to Acacia Research Corporation, a Delaware corporation, and/or its wholly and majority-owned operating subsidiaries.All intellectual property acquisition, development, licensing and enforcement activities are conducted solely by certain of Acacia Research Corporation’s wholly and majority-owned operating subsidiaries. Our operating subsidiaries acquire, develop, license and otherwise enforce patented technologies.Our operating subsidiaries generate revenues and related cash flows from the granting of intellectual property rights for the use of, or pertaining to, patented technologies that our operating subsidiaries own or control.Our operating subsidiaries assist patent owners with the prosecution and development of their patent portfolios, the protection of their patented inventions from unauthorized use, the generation of revenue from users of their patented technologies and, if necessary, with the enforcement against unauthorized users of their patented technologies. We are a leader in licensing patented technologies and have established a proven track record of licensing success with over 870 license agreements executed to date, across 75 of our technology licensing programs.Currently, on a consolidated basis, our operating subsidiaries own or control the rights to over 150 patent portfolios, which include U.S. patents and certain foreign counterparts, covering technologies used in a wide variety of industries. 10 We were originally incorporated in California in January 1993 and reincorporated in Delaware in December 1999. Executive Overview Our operating activities for the periods presented were principally focused on the continued development, licensing and enforcement of the patent portfolios owned or controlled by our operating subsidiaries, including the continued pursuit of multiple ongoing technology licensing and enforcement programs and the commencement of new technology licensing and enforcement programs.In addition, we continued our focus on business development, including the acquisition of several additional patent portfolios by certain of our operating subsidiaries and the continued pursuit of additional opportunities to partner with patent owners and continue our unique intellectual property licensing, development and enforcement activities. Activities during the periods presented included the following: Three Months Ended June 30, Six Months Ended June 30, Revenues (in thousands) $ New agreements executed 89 22 50 Technology, licensing and enforcement programs generating revenues 22 16 39 20 Technology, licensing and enforcement programs with initial revenues 2 1 15 5 Number of patent portfolios acquired 12 8 23 13 We measure and assess the performance and growth of the patent licensing and enforcement businesses conducted by our operating subsidiaries based on consolidated revenues recognized across all of our technology licensing and enforcement programs on a trailing twelve-month basis.Trailing twelve-month revenues totaled $90.8 million as of June 30, 2010, as compared to $90.2 million as of March 31, 2010, $67.3 million as of December 31, 2009, $65.7 million as of September 30, 2009, and $63.4 million as of June 30, 2009. Revenues for the six months ended June 30, 2010 included fees from the following technology licensing and enforcement programs: · Audio Communications Fraud Detection technology · Authorized Spending Accounts technology · Business Process Modeling (BPM) technology(1) · Compiler technology(1) · Credit Card Fraud Protection technology · Database Access technology · Database Management technology · Digital Video Enhancement technology(1)(2) · Disk Array Systems & Storage Area Network technology(1) · DMT® technology · Document Generation technology · Facilities Operation Management System technology(1) · File Locking In Shared Storage Networks · High Performance Computer Architecture · Image Resolution Enhancement technology · Improved Lighting technology(1) · Interactive Mapping technology(1) · Internet Radio Advertising technology · Lighting Ballast technology · Location Based Services technology · Medical Image Stabilization technology · Medical Monitoring technology(1) · Mutli-Dimensional Database Compression technology · Network Monitoring technology(1) · Network Remote Access technology(1) · Online Auction Guarantee technology · Online Newsletters with Links technology(1)(2) · Online Promotion technology · Picture Archiving & Communications System technology · Pop-up Internet Advertising technology · Records Management technology(1) · Rule Based Monitoring technology · Software Installation technology(1) · Storage technology · Telematics technology · Virtual Computer Workspace technology · Virtual Server technology · Visual Data Evaluation technology(1) · Website Crawling technology(1) Initial revenues recognized during the six months ended June 30, 2010. Initial revenues recognized during the three months ended June 30, 2010. 11 Revenues for the six months ended June 30, 2009 included fees from the following technology licensing and enforcement programs: · Audio Communications Fraud Detection technology · Audio Video Enhancement & Synchronization technology · Child-friendly Secure Mobile Phones technology(1) · Credit Card Fraud Protection technology · Database Access technology(1)(2) · DMT® technology · eCommerce Pricing technology · Encrypted Media & Playback Devices technology(1) · Heated Surgical Blades technology(1) · High Quality Image Processing technology · Location Based Services technology · Medical Image Stabilization technology · Online Auction Guarantee technology · Picture Archiving & Communication Systems technology · Pop-up Internet Advertising technology · Projector technology · Remote Management of Imaging Devices technology · Rule Based Monitoring technology · Surgical Catheter technology(1) · Telematics technology Initial revenues recognized during the six months ended June 30, 2009. Initial revenues recognized during the three months ended June 30, 2009. Our revenues historically have fluctuated quarterly based on the number of patented technology portfolios owned or controlled by our operating subsidiaries, the timing and results of patent filings and other enforcement proceedings relating to our intellectual property rights, the number of active licensing and enforcement programs, and the relative maturity of active licensing programs during the applicable periods.Additional factors impacting the amount of revenues recognized each period are included below.Although revenues from one or more of our patents or patent portfolios may be significant in a specific reporting period, we believe that none of our individual patents or patent portfolios is individually significant to our licensing and enforcement business as a whole. Summary of Results of Operations Refer to the table below for an overview of the results of operations for the three and six months ended June 30, 2010 and 2009 (In thousands): Three Months Ended June 30, % Six Months Ended June 30, % Change Change Revenues $ $ 5
